  Case 15-34287         Doc 39     Filed 05/03/19 Entered 05/03/19 08:24:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34287
         HARRIETT M TILLMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2015.

         2) The plan was confirmed on 01/14/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,197.00.

         10) Amount of unsecured claims discharged without payment: $128,894.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34287        Doc 39       Filed 05/03/19 Entered 05/03/19 08:24:17                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,200.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,810.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $321.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,131.60

Attorney fees paid and disclosed by debtor:                  $190.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE AUTO FINANCE         Secured        7,054.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       2,862.38        2,862.38        478.89        0.00
CREDIT ACCEPTANCE CORP           Secured           500.00      4,933.43        4,933.43           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,563.00            NA              NA            0.00       0.00
First Bk Of De/Continental       Unsecured           0.00           NA              NA            0.00       0.00
GINNYS                           Unsecured         156.00           NA              NA            0.00       0.00
GRANDPOINTE                      Unsecured         272.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       5,552.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,870.00       1,948.43        1,948.43      1,948.43        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       3,627.88        3,627.88        606.96        0.00
PEOPLES GAS LIGHT & COKE         Unsecured      1,753.00            NA              NA            0.00       0.00
PORANIA LLC                      Unsecured            NA           0.00            0.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA         203.93          203.93          34.12       0.00
ST IL TOLLWAY AUTHORITY          Unsecured           0.00           NA              NA            0.00       0.00
THE SEMRAD LAW FIRM LLC          Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      2,347.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      4,651.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      1,951.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      4,699.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      2,374.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      1,226.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured         525.00           NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      2,452.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      4,610.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured         925.00           NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      1,603.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      4,893.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,100.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      7,631.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      7,959.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured     10,565.00     63,173.40        63,173.40           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-34287     Doc 39     Filed 05/03/19 Entered 05/03/19 08:24:17                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim        Claim         Principal       Int.
Name                           Class    Scheduled        Asserted     Allowed          Paid          Paid
VERIZON WIRELESS            Unsecured      1,125.00              NA             NA           0.00        0.00
WOW CHICAGO                 Unsecured         332.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                          $4,933.43                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                         $4,933.43                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                   $0.00
       Domestic Support Ongoing                            $0.00             $0.00                   $0.00
       All Other Priority                              $1,948.43         $1,948.43                   $0.00
TOTAL PRIORITY:                                        $1,948.43         $1,948.43                   $0.00

GENERAL UNSECURED PAYMENTS:                        $69,867.59            $1,119.97                   $0.00


Disbursements:

       Expenses of Administration                           $4,131.60
       Disbursements to Creditors                           $3,068.40

TOTAL DISBURSEMENTS :                                                                        $7,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34287         Doc 39      Filed 05/03/19 Entered 05/03/19 08:24:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
